 1   McGREGOR W. SCOTT
     United States Attorney
 2   ROGER YANG
     MICHAEL M. BECKWITH
 3   KEVIN C. KHASIGIAN
     Assistant U. S. Attorneys
 4   501 I Street, Suite 10-100
     Sacramento, CA 95814
 5   Telephone: (916) 554-2700

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              2:15-CR-00117-GEB
12                   Plaintiff,
                                                            FINAL ORDER OF FORFEITURE
13           v.
14   JAMES JAY HITT,
15                   Defendant.
16

17           On March 19, 2019, this Court entered a Preliminary Order of Forfeiture, pursuant to the

18 provisions of 18 U.S.C. § 2253(a), based upon the guilty verdict and the Stipulation and Application for

19 Preliminary Order of Forfeiture entered into between plaintiff and defendant James Jay Hitt forfeiting to

20 the United States the following property:

21                   a.      One HP Pavilion desktop, serial number 4CE1400MX2,
                     b.      One HP mini laptop, serial number CNU9376P97,
22                   c.      One Western Digital hard drive, serial number WCAM9D386321,
                     d.      One Motorola modem, serial number 30873438849456,
23                   e.      Sandisk Cruzer USB 4GB, blue; and
                     f.      CDs containing child pornography.
24

25           Beginning on March 20, 2019, for at least 30 consecutive days, the United States published

26 notice of the Court’s Order of Forfeiture on the official internet government forfeiture site

27 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court

28 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the
                                                         1
29                                                                                            Final Order of Forfeiture

30
 1 validity of their alleged legal interest in the forfeited property.

 2          The Court has been advised that no third party has filed a claim to the subject property, and the

 3 time for any person or entity to file a claim has expired.

 4          Accordingly, it is hereby ORDERED and ADJUDGED:

 5          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,

 6 and interest in the above-listed property pursuant to 18 U.S.C. § 2253(a), including all right, title, and

 7 interest of James Jay Hitt.

 8          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

 9 United States of America.

10          3.      The U.S. Marshals Service shall maintain custody of and control over the subject

11 property until it is disposed of according to law.

12          SO ORDERED.

13 Dated: June 19, 2019

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
29                                                                                              Final Order of Forfeiture

30
